Case 1:19-cv-03735-ENV-JO Document 7 Filed 11/18/19 Page 1 of 1 PageID #: 30




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------- X
CURTIS WINSTON, JANE DOE, individually :
and on behalf of all others similarly situated.        Case No. 19-cv-3735 ENV-JO
                                                :
                   Plaintiffs,
                                                :      RULE 7.1 CORPORATE DISCLOSURE
       v.
                                                       STATEMENT
                                                :
THE HERSHEY COMPANY,
                                                  :
                   Defendant.
-------------------------------------- X

         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the Defendant, The Hershey

Company, a non-governmental entity, by and through its attorneys, Perkins Coie LLP, certifies

as follows:

         There is no parent corporation and there are no publicly held corporations owning 10% or

more of The Hershey Company’s stock.

         PLEASE TAKE NOTICE, in the event that further information becomes available,

Defendant reserves its rights to supplement this disclosure at any time up to the time of trial.



Dated: November 18, 2019                              Respectfully submitted,



                                                      PERKINS COIE LLP
                                                      1155 Avenue of the Americas, 22nd Floor
                                                      New York, NY 10036-2711
                                                      212.262.6900

                                                      By: /s/ Dennis C. Hopkins
                                                      Dennis C. Hopkins, DH3767
                                                      DHopkins@perkinscoie.com

                                                      Attorneys for The Hershey Company




146370419.1
